EXHIBIT 10.10

 

July 25, 2003

 

John Van Siclen

35 Bryan Court

Alamo, CA 94507

 

Dear John,

 

On behalf of Company, we are pleased to offer you a position with SupportSoft, a
Delaware corporation, (the “Company”) as Senior Vice President Worldwide Field
Operations, Company Officer, effective July 31, 2003 reporting to the Chief
Executive Officer or Company Designate.

 

The offer includes an annual base salary of US$250,000, management by objectives
(MBO) plan of US$200,000 for a total On Target Earnings (OTE) US$450,000. The
base salary will be paid semi-monthly in accordance with the Company’s payroll
procedures, the MBOs award will be paid based in accordance with the annual
Officer MBO Program, which is subject to change at the Board of Directors
Compensation Committee’s discretion. Performance objectives will be defined
within the first 30 days of your employment commencement.

 

We will recommend to the SupportSoft Board of Directors, Compensation Committee,
at the first meeting following your start date that you are granted 320,000
stock options that will carry vesting and exercise provisions in accordance with
the Company’s 2000 Omnibus Incentive Plan. The exercise price per share will be
set at the fair market value (defined as the closing price) of the common stock
on the day the grant is approved. (See Employee Agreement Amendment A for more
details)

 

As a Company employee, you will also be eligible to receive all employee
benefits, which will take effect on your employment commencement include health
care (medical, vision, prescription drug, dental, hospital) and life and
disability insurance (life, accidental death and dismemberment, long term
disability, short term disability), eligibility to participate in the company’s
Employee Stock Purchase Plan (ESPP), 401k program, vacation (paid time off) of
15 days per annum, FLEX125 program and 12 public holidays in accordance with the
company’s published schedule, etc. You should note that the Company reserves the
right to modify compensation and benefits from time to time, as it deems
necessary.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. All employment is contingent upon a
three-month evaluation period.

 

You shall be provided with a Change of Control Event Benefit. This benefit will
be granted under the following terms and conditions:

 

1) For a period of six months following a “Change of Ownership Event” (“Change
of Ownership Event being defined as any sale of all or substantially all of the
Company’s assets or any merger, consolidation or stock sales which result in the
holders of the Company’s capital stock immediately prior to such transaction
owning less than 50% of the voting power of the Company’s capital stock
immediately after such transaction), if: (a) your employment is terminated by
the Company or its successor for any reason other than for Cause (as defined
below); or (b) you resign for Good Cause (as defined below), you will be
entitled to receive a severance package consisting of:

 

575 Broadway, Redwood City, CA 94063



--------------------------------------------------------------------------------

  (i) Vesting 50% of any unvested stock options that were issued to you by the
Company,

 

  (ii) 6 months of your current base salary at that time, payable in one lump
sum, subject to normal withholding tax requirements, and

 

  (iii) Pro-rated MBO compensation through the period in which the date of
transfer of control occurs if you achieved performance criteria as mutually
agreed upon by you and the CEO of SupportSoft for that fiscal year.

 

2) You shall have a period of 90-days following termination of your employment
pursuant to (a) above to exercise such stock options. If you wish to resign your
employment pursuant to (b), you will give the Company 30-days written notice of
resignation. The Company will have 30 days from such written notice to cure the
reason(s) for your resignation. If the reason(s) for your resignation is not
cured within 30 days, you shall have a period of 90 days following the cure
period to exercise such stock options.

 

3) In order to receive this Change In Ownership Event severance package, you
will be required to sign a release in a form acceptable to you and the Company,
of any and all claims that you may have against the Company.

 

Definitions:

 

“Cause” means a determination in the reasonable good faith of the Board that you
have:

 

  (a) Engaged in any act of fraud, embezzlement or dishonesty or any other act
in violation of the law, including but not limited to, the conviction of, or
pleading no lo contender to, a felony (except for ordinary traffic violations);

 

  (b) Materially breached your fiduciary duty to the Company;

 

  (c) Unreasonable refused to perform the good faith, lawful policies or
instructions of the Chief Executive Officer and the Company;

 

  (d) Failed to fully and faithfully perform your material obligations as
Executive Vice President under this Employment Offer;

 

  (e) Engaged in willful misconduct or gross negligence that has a material
adverse effect on the Company;

 

  (f) Breached the Propriety Information and Invention Assignment Agreement; or

 

  (g) Made any unauthorized use or disclosure of confidential information or
trade secrets of the Company (or any parent or subsidiary).

 

“Good Cause” means

 

  (a) You are assigned significant duties inconsistent with your position in the
Company or your employment terms and responsibilities are materially diminished
by the Company;

 

  (b) You are required to relocate to a regular work location that is more than
50 miles from the Company’s offices where you regularly work, without your
approval; or

 

  (c) A material breach by the Company of its obligations under this Employment
Offer;

 

If you wish to resign your employment for “Good Cause”, you will required to
give the Company 30-days written notice of resignation. The Company will have
30-days to cure the reason(s) for your resignation.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us during your
Orientation period (schedule to be confirmed), or our employment relationship
with you may be terminated.

 

You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your

 

575 Broadway, Redwood City, CA 94063

 

2



--------------------------------------------------------------------------------

employment, nor will you engage in any other activities that conflict with your
obligations to the Company.

 

As a Company employee, you will be expected to abide by the Company’s rules and
regulations. You will be expected to sign and comply with an Employment,
Confidential Information and Invention Assignment Agreement (the “Employee NDA”)
that requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information. Your employment will be contingent upon and not be
deemed effective until you have executed and returned the Employee NDA to the
Company.

 

As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California (or some other mutually agreed upon location) under the National
Rules for the Resolution of Employment Disputes. The Company agrees to pay the
fees and costs of the arbitrator. However, as also provided in the Employee NDA,
we agree that this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of the other
party’s trade secrets or proprietary information.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter before July 25 2003 in the space provided below and return it to Lisa
Mosher. A duplicate original is enclosed for your records. This letter, along
with the agreement relating to proprietary rights between you and the Company,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement, signed by an officer
of the Company and you.

 

John, we look forward to working with you.

 

Sincerely,

 

SupportSoft, Inc.

/s/    Radha R. Basu                        July 26, 2003

--------------------------------------------------------------------------------

Radha R. Basu

Chief Executive Officer

 

Date

/s/    Lisa Mosher                            July 26, 2003

--------------------------------------------------------------------------------

Lisa Mosher

 

Date

Vice President, People Innovation and Education

 

 

575 Broadway, Redwood City, CA 94063

 

3



--------------------------------------------------------------------------------

By signing this Employment Offer, I hereby accept, acknowledge and agree to the
terms and conditions as stated above.

 

On this day of July 27, 2003.

 

/s/    John Van Siclen                                       
                                 July 27, 2003

--------------------------------------------------------------------------------

John Van Siclen

 

Date

 

--------------------------------------------------------------------------------

Start Date

 

Enclosures:   Duplicate Original Letter

Employment agreement Attachment A

Employment, Confidential Information and

Invention Assignment Agreement ( To be supplied)

 

 

 

575 Broadway, Redwood City, CA 94063

 

4



--------------------------------------------------------------------------------

Employment Agreement Attachment A

 

Employee Name: John Van Scilen

 

This agreement attachment provides clarifications and modifications to the
employee’s Employment Offer Letter.

 

Employee benefit package and insurance:

SupportSoft will provide an employee benefit package that will include the
following items:

 

• Health Insurance (e.g. Principal HMO and PPO).

 

  a) Medical

 

  b) Dental

 

  c) Vision

 

  d) Prescription Drug

 

• Life, AD&D and Disability Insurance (Long Term/Short Term)

 

• Flex Section 125 Program

 

• 401K program (employee contribution only)

 

• Paid time off (PTO): 15 days per annum

 

• 12 Paid Holidays, typically as follows:

 

New Year’s Day

President’s Day

Good Friday

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Thanksgiving Holiday

Christmas Eve Day

Christmas Day

New Years Eve Day

1 Floating Holiday—your choice

 

Stock options

The stock option-vesting period is four years. 12/48ths of the shares will vest
on the first anniversary of the vesting commencement date (your start date) and
1/48th of the shares will vest each full month thereafter for the remaining 36
months.

 

Employee Stock Purchase Plan

You are eligible to enroll in the next offering period of the Employee Stock
Purchase Plan that begins on or after your reporting date. Offering periods
begin February 1 and August 1 of each year.

 

575 Broadway, Redwood City, CA 94063

 

5